            Case 1:20-cv-10119-CM Document 6 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAYQUAN JOHNSON,

                                 Plaintiff,
                                                                   20-CV-10119 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS, ET AL.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated December 3, 2020, the Court directed Plaintiff, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) and prisoner

authorization or pay the $400.00 in fees required to file a civil action in this Court. That order

specified that failure to comply would result in dismissal of the complaint. Plaintiff has not paid

the fees or filed an IFP application and prisoner authorization. Moreover, the order mailed to

Plaintiff was returned to the Court as undeliverable, and Plaintiff has not provided a new address.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff at his address of

record and note service on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any

appeal from this order would not be taken in good faith, and therefore IFP status is denied for the

purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that

an appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 4, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
